268 F.2d 891
106 U.S.App.D.C. 16
William L. BUCHNER, Appellantv.UNITED STATES of America, Appellee.
No. 14540.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 23, 1958.Decided Oct. 30, 1958, Petition for Rehearing In Banc DeniedNov. 24, 1958.

Appeal from the United States District Court for the District of Columbia; John J. Sirica, District Judge.
Mr. John R. Fitzpatrick, Washington, D.C., with whom Mr. Edward J. Lynch, Washington, D.C., was on the brief, for appellant.
Mr. Walter J. Bonner, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.  Mr. Alfred Hantman, Asst. U.S. Atty., also entered an appearance for appellee.
Before EDGERTON, DANAHER, and BURGER, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction and sentence for violations of the District of Columbia gambling laws.  We find no error.


2
Affirmed.


3
Circuit Judge BURGER would dismiss the appeal as frivolous.